Title: From John Adams to Hezekiah Niles, 30 June 1817
From: Adams, John
To: Niles, Hezekiah



Mr Niles
Quincy June 30th 1817

The oldest Statesman in North America is no more.—Vixit. McKean, for whose services, and indeed for whose patronage, the two States of Pensylvania and Delaware, once contended, is numbered with his fathers.
I cannot express my feelings upon this event in any way better, than by the publication of the enclosed letters.
1st. June 13th. 1812
2nd. August 20th 1813
3rd. August 28th 1813
4th. November 15th. 1813
5th. January — 1814
6th October 15th. 1814
7th. November 20th. 1815
8th. June 17th. 1817.
I pray you to print these Letters in your Register
John Adams